DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered. 

Amendment 
2- The Request for Continued Examination amendment filed on 12/17/2021 has been entered and fully considered. Claims 1-20 remain pending in the application, where Claims 1, 10 and 16 have been amended.

Response to Arguments

3- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and 103, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made in view of the teachings of the  if view of Seo (PGPUB N. 2014/0300749), Axis, Nadler and Kong.

Claim Rejections - 35 USC § 103

4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

5- Claims 1, 3, 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo (PGPUB N. 2014/0300749).

As to amended claim 1, Seo teaches a camera module, and its method of use, for an electronic device (Abstract and Figs. 1-5), comprising: an enclosure defining a barrel (barrel engulfing lenses 110, sensor 150, filters 120/130, and AF system 140); a lens group (110) within the barrel (Fig. 1 for ex.); an infrared cut filter (120/130; clearly described as IR cutoff filters, ¶ 36-43, 53-57 for ex.) within the enclosure and positioned below the lens group (if rotated by 90 degrees, filter 120/130 is under one of the lens group 110); an imaging sensor (150) within the enclosure and positioned below, and coplanar with, the infrared cut filter (if rotated by 90 degrees, the sensor is under filter 120/130 and coplanar with it surface 130); and a light-emitting element 
	Seo does not teach expressly the light emitting element configured to emit the infrared light along an optical path that first reflects from the infrared cut filter and thereafter exits the enclosure.
	However, Seo teaches in ¶ 48 that the IR light source 170 can be placed at any position provided it is capable of emitting light towards the subject for reflection. One with ordinary skills in the art would find it obvious to place source 170 in module 140 so that the light it emits first reflects from filter part 120 towards the subject, so that the exiting and returning lights are aligned along the optical axis of the lens group 110, to obtain a maximum reflected IR intensity, which would not require a highly sensitive and expensive auxiliary IR sensor 144 (See MPEP 2143 Sect. I B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo according general design and functionality considerations so that the light emitting element configured to emit the infrared light along an optical path that first reflects from the infrared cut filter and thereafter exits the enclosure, with the advantage of increasing IR light reflection measurement and reduce sensitivity requirements, and price, on the IR sensor.
As to claim 3, Seo teaches the camera module of claim 1, wherein the optical path traverses at least one lens of the lens group (Figs. 1-2; axis along 110-150).  
As to claim 7, Seo teaches the camera module of claim 1, wherein the infrared cut filter and the imaging sensor are aligned with the barrel and the lens group (Figs. 1-2).  

6- Claims 2, 4 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo (PGPUB N. 2014/0300749) in view of  Hjelmstrom et al. (PGPUB N. 2018/0180783), hereinafter Axis.

As to claim 4, Seo teaches the camera module of claim 1.
Seo does not teach expressly wherein the light-emitting element is a vertical cavity surface-emitting laser.
However, Axis which teaches in a similar field of endeavor a camera IR filter arrangement (Abstract and Figs. 1-9) teaches expressly wherein the light-emitting element is a vertical cavity surface-emitting laser (Fig. 55).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo according to Axis’ recommendations so that the light-emitting element is a vertical cavity surface-emitting laser, with the advantage of using the low cost and high performances offered by VCSELs.
As to claim 2, Seo teaches the camera module of claim 1.
Seo does not teach expressly wherein the light-emitting element is disposed onto an internal sidewall of the barrel.  
However, Seo teaches the light source 170 to be positioned at any position within the barrel of camera 100. Moreover, Axis teaches in ¶ 50 that the IR LED illuminator is disposed 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo according to Axis’s suggestions so that the light-emitting element is disposed onto an internal sidewall of the barrel, with the advantage of reducing effects and interference noises due mechanical vibrations.

7- Claims 8-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo in view of Nadler (PGPUB No. 2016/0021285), hereinafter Nadler.

As to claim 8, Seo teaches the camera module of claim 1.
Seo does not teach expressly wherein the electronic device is one of a tablet computer, a laptop computer, or a cellular phone.
However, Nadler teaches a camera module (Abstract and Figs. 2-7) to be part of a portable and mobile module, i.e. electronic device, on an inspection vehicle that can be transported in different zones. One with ordinary skills in the art would have found it obvious to consider the module as part of a mobile tablet computer, a laptop computer or a cellular phone, with the purpose of extending the detection to different sites, applications and/or fields.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo according to Nadler and according to general needs and considerations so that the electronic device is one of a tablet computer, a laptop computer, or a cellular phone, with the advantage of extending the detection to different sites, applications and/or fields.
As to claim 9, the combination of Seo and Nadler teaches the camera module of claim 8.
Moreover, Seo teaches wherein the camera module is a compact camera module (module 100).  

8- Claims 5-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo and Axis in view of Kong (PGPUB No. 2010/0156874).

As to claims 5-6, the combination of Seo and Axis teaches the camera module of claim 4.
Seo does teach the camera further comprising a light-sensing element (AF sensor 144).
The combination does not teach the light sensing element optically coupled to the vertical cavity surface-emitting laser; (claim 6) wherein the light-sensing element is a photodiode optically optically coupled to the vertical cavity surface-emitting laser, even though Axis teaches using sensor 102, or parts of it –other than the part considered in claim 1- and/or an additional sensor, as understood from ¶ 51, to measure lights including the IR from the illuminator, i.e. coupled to the VCSEL.
However, and in a similar filed of endeavor, Kong teaches a data input device and method for detecting a surface by self-mixing effects (Abstract and Figs. 1-8) wherein the light-emitting element is a vertical cavity surface-emitting laser (¶ 29); (claim 5) the light-sensing element optically coupled to the vertical cavity surface-emitting laser (Fig. 4); (claim 6) wherein the light-sensing element is a photodiode optically coupled to the vertical cavity surface-emitting laser (¶ 24).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo and Axis according to Kong’s suggestions so that the light-emitting element is a vertical cavity surface- further comprising a light-sensing element optically coupled to the vertical cavity surface-emitting laser; wherein the light-sensing element is a photodiode optically coupled to the vertical cavity surface-emitting laser, with the advantage taught by Kong of efficiently tracking the surface of the object (¶ 6).

9- Claims 10-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo in view of Kong (PGPUB No. 2010/0156874).

As to amended Claim 10 and claims 11-13,  Seo teaches a camera module (see rejection of claim 1), and its method of optically sensing an object with an electronic device (Abstract and Figs. 1-5), the method comprising: 
driving a light-emitting element disposed within a body of a camera module of the electronic device with a drive signal and emitting, from the light-emitting element, light toward a reflective surface; (Claim 12) wherein the reflective surface is an infrared cut filter (¶ 48; surface of IR filter 120/130 should 170 be located inside 140) configured to reflect infrared light and within the body of the camera module to traverse a first optical path (¶ 16, 25-26, 48, 65; AF IR source and its electronic driving circuits, within module 100; light emitted from 170) and exits the camera module through at least one lens within the body of the camera module (lens of group 110); 
receiving, at the light-emitting element, a reflection of the emitted light from an external surface of an object that interrupts the first optical path and obtaining an output from a photosensitive element optically coupled the light-emitting element corresponding to a characteristic of light emitted from the light-emitting element (light by object outside the module is reflected back 
Seo does not teach expressly the light from the light emitting element reflects from the reflective surface and that the light emitting element configured to emit the infrared light along an optical path that first reflects from the infrared cut filter and thereafter exits the enclosure.
	However, Seo teaches in ¶ 48 that the IR light source 170 can be placed at any position provided it is capable of emitting light towards the subject for reflection. One with ordinary skills in the art would find it obvious to place source 170 in module 140 so that the light it emits first reflects from filter part 120 towards the subject, so that the exiting and returning lights are aligned along the optical axis of the lens group 110, to obtain a maximum reflected IR intensity, which would not require a highly sensitive and expensive auxiliary IR sensor 144 (See MPEP 2143 Sect. I B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo according general design and functionality considerations so that the light from the light emitting element reflects from the reflective surface and that the light emitting element configured to emit the infrared light along an optical path that first reflects from the infrared cut filter and thereafter exits the enclosure, with the advantage of increasing IR light reflection measurement and reduce sensitivity requirements, and price, on the IR sensor.
Seo still does not teach wherein the received reflection of the emitted light introduces a self-mixing interference effect to the light-emitting element; (claim 11) wherein the light-(claim 13) wherein the vertical cavity surface emitting laser is configured to emit light in an infrared band.
However, and in a similar filed of endeavor, Kong teaches a data input device and method for detecting a surface by self-mixing effects (Abstract and Figs. 1-8) wherein the received reflection of the emitted light introduces a self-mixing interference effect to the light-emitting element (¶ 6, 23, 29-31, 33, 35). Moreover, Kong teaches using VCSELs that emit in the infrared range(¶ 29, 41).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo according to Kong’s suggestions so that the received reflection of the emitted light introduces a self-mixing interference effect to the light-emitting element; the light-emitting element is a vertical cavity surface emitting laser, with the advantage taught by Kong of efficiently tracking the surface of the object (¶ 6)


10- Claims 14-16, 18-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo and Kong and further in view of Nadler (PGPUB 2016/0021285).

As to claim 14, 15, the combination of Seo and Kong teaches the method of claim 10.
The combination of Seo and Kong does not teach further comprising determining a distance separating the electronic device and the object based on the characteristic; (claim 15) wherein the characteristic is determined, at least in part, based on the output of the photosensitive element.
(claim 15) wherein the characteristic is determined, at least in part, based on the output of the photosensitive element (34).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo and Kong according to Nadler’s suggestions so that it further comprises determining a distance separating the electronic device and the object based on the characteristic; wherein the characteristic is determined, at least in part, based on the output of the photosensitive element., with the advantage of efficiently measuring optically a distance to an object.

As to amended claim 16, Seo teaches a camera module for an electronic device (Abstract and Figs. 1-5), the camera module comprising: an enclosure (barrel engulfing lenses 110, sensor 150, filters 120/130, and AF system 140); an infrared cut filter within the enclosure (120/130; clearly described as IR cutoff filters, ¶ 36-43, 53-57 for ex.); an imaging sensor (150) within the enclosure and positioned below, and coplanar with, the infrared cut filter (if rotated by 90 degrees, the sensor is under filter 120/130 and coplanar with it surface 130); and an optical proximity sensor (¶ 60 for ex.) comprising
a light-emitting element positioned within the barrel and configured to emit infrared light (¶ 16, 25-26, 48, 65; AF IR source) along an optical path that reflects from the infrared cut filter and exits the enclosure into free space (Figs. 1-2); 

Seo does not teach expressly the module comprising the light emitting element being a VCSEL; wherein the vertical cavity surface-emitting laser disposed onto an internal surface of the enclosure above the infrared cut filter such that the emitted IR laser light reflects from the IR cut filter and before exiting the enclosure; and the light sensing element being a photodiode.
However, Seo teaches in ¶ 48 that the IR light source 170 can be placed at any position provided it is capable of emitting light towards the subject for reflection. One with ordinary skills in the art would find it obvious to place source 170 in module 140 so that the light it emits first reflects from filter part 120 towards the subject, so that the exiting and returning lights are aligned along the optical axis of the lens group 110, to obtain a maximum reflected IR intensity, which would not require a highly sensitive and expensive auxiliary IR sensor 144 (See MPEP 2143 Sect. I B-D). Moreover, Nadler teaches an optical proximity sensor comprising: a light emitting element (30) disposed onto an internal surface of the enclosure (within the housing of module 20/30 as shown in Figs. 6) above the infrared cut filter (Fig. 4, 6) and oriented to emit infrared laser light toward the infrared cut filter such that the emitted infrared laser light reflects from the infrared cut filter and exits the enclosure to propagate into free space (Figs. 6); and a light sensing element (34) is optically coupled to the light emitting element and configured to monitor an output of the light emitting element (indirectly element 34 monitors the light variations from element 30).  In addition, and in a similar filed of endeavor, Kong teaches a data input device and method for detecting a surface by self-mixing effects (Abstract and Figs. 1-8) wherein the light-emitting element is a vertical cavity surface-emitting laser (¶ 29); further comprising a light-sensing element optically coupled to the vertical cavity surface-emitting laser 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo according to Nadler’s and Kong’s suggestions so that the module comprising the light emitting element being a VCSEL; wherein the vertical cavity surface-emitting laser disposed onto an internal surface of the enclosure above the infrared cut filter such that the emitted IR laser light reflects from the IR cut filter and before exiting the enclosure; and the light sensing element being a photodiode, with the advantage taught by Nadler and Kong of efficiently tracking the surface of the object (Kong; ¶ 6).

As to claim 18, the combination of Seo, Nadler and Kong teaches the camera module of claim 16. 
The combination does not teach expressly wherein the vertical cavity surface-emitting laser is disposed onto a shelf defined by the enclosure.  
However, and given the different designs presented by Seo in Figs. 1-2 and Nadler in Figs. 2-6, it would be obvious to one with ordinary skills in the art to affix the light emitting element 170 of Seo or module 30 of Nadler inside the barrel of the module 100 or 20/30, and onto a shelf defined by the enclosure (See § MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo, Kong according to Nadler’s general design and functionality considerations, so that the vertical cavity surface-emitting laser is disposed onto a shelf defined by the enclosure, with the advantage of reducing effects and interference noises due mechanical vibrations.

As to claim 19, the combination of Seo, Nadler and Kong teaches the camera module of claim 16. 
The combination does not of Seo and Kong does not teach further comprising determining a distance separating the electronic device and the object based on the characteristic.
However, Nadler teaches further comprising determining a distance separating the electronic device and the object based on the characteristic (Abstract, ¶ 7-8, 13-17, 50-53 for ex.; different characteristics, such as image focus, is used to determine the distance).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo and Kong according to Nadler’s suggestions so that it further comprises determining a distance separating the electronic device and the object based on the characteristic, with the advantage of efficiently measuring optically a distance to an object

As to claim 20, the combination of Seo, Nadler and Kong teaches the camera module of claim 16. 
The combination of Seo and Nadler does not teach expressly wherein the output corresponds to one or more self- mixing interference effects experienced by the vertical cavity surface-emitting laser.
However, and in a similar filed of endeavor, Kong teaches a data input device and method for detecting a surface by self-mixing effects (Abstract and Figs. 1-8) wherein the received reflection of the emitted light introduces a self-mixing interference effect to the light-emitting element (¶ 6, 23, 29-31, 33, 35), similarly to Nadler return light towards device 30 in Figs. 6.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Axis and Nadler 

11- Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Seo, Nadler and Kong and further in view of Axis.

As to claim 17, the combination of Seo, Nadler and Kong teaches the camera module of claim 16. 
The combination does not teach expressly wherein the VCSEL is disposed onto an internal sidewall of the barrel.  
However, Seo teaches the light source 170 to be positioned at any position within the barrel of camera 100. Moreover, Axis teaches in ¶ 50 that the IR LED illuminator is disposed internally to the housing and this would make it obvious to one with ordinary skills in the art to affix the light emitting element inside the barrel of the module and onto one of its internal surfaces (See § MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Seo, Nadler and Kong according to Axis’s suggestions so that the light-emitting element is disposed onto an internal sidewall of the barrel, with the advantage of reducing effects and interference noises due mechanical vibrations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure (See attached cited references form for more references): 

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mohamed K AMARA/
Primary Examiner, Art Unit 2886